Citation Nr: 1611841	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-26 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of nasal fracture for the period on appeal prior to October 4, 2012, a compensable rating for the period from December 1, 2012, to September 4, 2014, and a rating in excess of 10 percent for the period from September 5, 2014.

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of nasal fracture.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, to include as secondary to residuals of nasal fracture.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a nervous disorder and major depression with psychotic features, and if so, whether service connection may be granted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip condition.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right hip condition, claimed as due to injuries sustained during a 2003 accident at a VA facility.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nasal surgery, to include a heart condition, migraine headaches, allergic rhinitis, sinusitis, and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in August 2007, July 2009, February 2013, January 2014, and October 2015.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2015.

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for a nervous disorder, to include major depression with psychotic features, as a claim for service connection for an acquired psychiatric disorder, to include a nervous disorder and major depression with psychotic features.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Board has recharacterized the Veteran's separate claims for 38 U.S.C.A. § 1151 compensation benefits for a heart condition, migraine headaches, and allergic rhinitis, as a single claim for 38 U.S.C.A. § 1151 compensation benefits for residuals of nasal surgery, to include a heart condition, migraine headaches, allergic rhinitis, sinusitis, and depression.

In June 2004, the Veteran submitted a timely notice of disagreement (NOD) with the RO's March 2004 denial of his claims for service connection for a bilateral ankle condition, service connection for a right or left shoulder condition, and 38 U.S.C.A. § 1151 compensation benefits for lumbar spondylolisthesis.  Following the issuance of an October 2004 statement of the case (SOC), the Veteran withdrew his appeals of these issues by way of a February 2007 statement.  Thus, the Board finds that these issues are not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2015); Evans v. Shinseki, 25 Vet. App. 7 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to a compensable rating for residuals of nasal fracture for the period on appeal prior to October 4, 2012, a compensable rating for the period from December 1, 2012, to September 4, 2014, and a rating in excess of 10 percent for the period from September 5, 2014; (2) entitlement to service connection for sleep apnea, to include as secondary to residuals of nasal fracture; (3) whether new and material evidence has been received to reopen a claim for service connection for sinusitis, to include as secondary to residuals of nasal fracture; (4) whether new and material evidence has been received to reopen a claim for service connection for a right hip condition; (5) entitlement to compensation under 38 U.S.C.A. § 1151 for a right hip condition, claimed as due to injuries sustained during a 2003 accident at a VA facility; and (6) entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nasal surgery, to include a heart condition, migraine headaches, allergic rhinitis, sinusitis, and depression.


FINDINGS OF FACT

1.  In August 2003, the RO declined to reopen a clam for service connection for a nervous disorder, to include major depression with psychotic features, on the basis that new and material evidence had not been submitted; the Veteran did not perfect his appeal as to this claim.

2.  Evidence added to the record since the August 2003 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence shows that the Veteran's psychiatric disability, diagnosed as depressive disorder with anxiety, is related to his active service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  The criteria for reopening a previously denied claim for service connection for an acquired psychiatric disorder, to include a nervous disorder and major depression with psychotic features, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an depressive disorder with anxiety have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection for an Acquired Psychiatric Disorder

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).  In in determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in June 1994 and July 1995, the RO denied service connection for a nervous disorder on the grounds that this condition neither occurred in nor was caused by service.  The Veteran did not express disagreement with these decisions and no new and material evidence was received within one year of the determinations.  Thus, the June 1994 and July 1995 rating decisions became final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thereafter, the RO denied the Veteran's claim to reopen the claim for service connection in a rating decision issued in November 2000 on the basis that new and material evidence had not been submitted.  The Veteran did not express disagreement with this decision and no new and material evidence was received within a year of the November 2000 rating decision.  Thus, the rating decision is final.  Id.  Following an August 2003 denial of another claim to reopen the claim for service connection for an acquired psychiatric disorder, the Veteran submitted a timely NOD in September 2003, but failed to perfect his appeal.  Thus, the August 2003 rating decision is final as well.  Id.

In January 2014, the Veteran filed another claim to reopen, which was denied by way of a rating decision issued in January 2014.  The Veteran filed a timely NOD with the January 2014 rating decision, which led to the present appeal. 

At the time of the last final rating decision in August 2003, the evidence of record consisted of the Veteran's VA treatment records, statements from the Veteran, and service treatment records (STRs) that indicate that the Veteran made a "possible suicidal gesture" during service in December 1982.  

Evidence that was added to the record after the August 2003 rating decision includes a November 2004 VA examination report that documents an in-service diagnosis of personality disorder, diagnoses of a mood disorder related to polysubstance abuse and personality disorder not otherwise specified (NOS), and the examiner's opinion that the Veteran's service-related problems are related primarily to a personality disorder.  The post-August 2003 evidence of record also includes a July 2015 VA examiner's opinion that the Veteran's chronic significant medical problems that have required surgery may have had a significant influence on his mental status and mood disorder, and an August 2015 statement in which the Veteran asserts that he has depression due to his service-connected nasal fracture.

As acknowledged previously, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that his condition occurred in or was caused by service.  Thus, in light of the July 2015 examiner's report that the Veteran's current psychiatric disorder may have been caused or aggravated by chronic disabilities that have required surgery and medical records that show that the Veteran's service-connected nasal fracture has required surgical intervention, the Board finds that new and material evidence has been received and his claim for service connection for an acquired psychiatric disorder must be reopened.

II.  Merits of the Claim of Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran asserts that he currently has a psychiatric disorder that had onset during service.  VA treatment records dated June 2015 document diagnoses of depression, depressive disorder, anxiety disorder NOS, and personality disorder NOS.  In July 2015, after a more thorough examination, a VA examiner reported that the Veteran only has an unspecified depressive disorder.

As acknowledged previously, the Veteran's STRs indicate that he made a "possible suicidal gesture" during service in December 1982.  Thereafter, clinicians reported that he had an adjustment disorder and depressed mood.  Although the report of the Veteran's April 1985 separation examination indicates that his mental status was normal upon his separation from active service, the Board notes that his aunt R.W. reported in March 2015 that he has been moody, easily upset, and spends a lot of time alone since his discharge from service.  The Board finds that the Veteran's aunt is competent to recount her personal observations and finds her statements credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

VA treatment records dated February 1993 document diagnoses of mixed substance abuse and antisocial personality, and document the Veteran's report that he had problems with explosive episodes and irrational behavior for several years.  In addition, VA treatment records dated August 1994 to November 1994 indicate that he was delusional and hallucinating, had thoughts of hurting himself, and was diagnosed with major depression, recurrent.  At that time, the Veteran reported that he had periods of depression for many years and that he felt depressed, felt anxious, and heard voices.  As these symptoms were reported for the purpose of receiving treatment at those times, the Board finds them highly probative in determining the possible date of onset of the Veteran's psychiatric problems.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

In July 2015, a VA examiner opined that it is less likely than not that the Veteran's claimed condition was incurred in or caused by service because there is clear evidence of conflicting reported symptoms between multiple providers with emphasis on different medical problems affecting the Veteran's functioning.  The examiner further opined that the Veteran's current depressive disorder is related to a history of chronic substance abuse and postservice medical problems.

In light of the examiner's finding that there is conflicting evidence regarding the etiology of the Veteran's current acquired psychiatric disorder, the Veteran's in-service psychiatric history, and evidence of the Veteran's psychiatric treatment during the years immediately following his discharge from service, the Board resolves any doubt in the Veteran's favor and finds that service connection is warranted for his current acquired psychiatric disorder, diagnosed as depressive disorder with anxiety.  38 U.S.C.A. § 1154(a) (West 2014).


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for an acquired psychiatric disorder, to include a nervous disorder and major depression with psychotic features, is granted.

Service connection for an depressive disorder with anxiety is granted.


REMAND

As noted previously, the following claims remain on appeal: (1) entitlement to a compensable rating for residuals of nasal fracture for the period on appeal prior to October 4, 2012, a compensable rating for the period from December 1, 2012, to September 4, 2014, and a rating in excess of 10 percent for the period from September 5, 2014; (2) entitlement to service connection for sleep apnea, to include as secondary to residuals of nasal fracture; (3) whether new and material evidence has been received to reopen a claim for service connection for sinusitis, to include as secondary to residuals of nasal fracture; (4) whether new and material evidence has been received to reopen a claim for service connection for a right hip condition; (5) entitlement to compensation under 38 U.S.C.A. § 1151 for a right hip condition, claimed as due to injuries sustained during a 2003 accident at a VA facility; and (6) entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nasal surgery, to include a heart condition, migraine headaches, allergic rhinitis, sinusitis, and depression.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that these claims must be remanded to obtain relevant records, provide examinations, obtain medical opinions, and issue an SOC.

With regard to the Veteran's claim for an increased rating for residuals of nasal fracture, the Veteran reported during his October 2015 Board hearing that his condition has worsened.  As such, VA is required to provide a contemporaneous VA examination to assess the current nature and severity of his current residuals.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Now, the Board turns to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nasal surgery, to include a heart condition, migraine headaches, allergic rhinitis, sinusitis, and depression.  Review of the record shows that the RO denied the Veteran's claims for service connection and compensation under 38 U.S.C.A. § 1151 for quadruple bypass surgery, migraine headaches, and allergic rhinitis in an October 2015 rating decision.  Thereafter, the Veteran submitted a timely NOD with the RO's denial of compensation under 38 U.S.C.A. § 1151, but an SOC has not been issued with regard to these claims, which have been recharacterized as a single claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nasal surgery.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC is needed.

Additionally, the Board finds that pertinent records that have not been associated with the claims file should be obtained on remand with regard to the following issues: entitlement to an increased rating for residuals of nasal fracture; entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of nasal surgery; entitlement to service connection for sleep apnea; whether new and material evidence has been received to reopen a claim for service connection for sinusitis; whether new and material evidence has been received to reopen a claim for service connection for a right hip condition; and entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right hip condition.

More specifically, the record shows that in July 2013, the Veteran authorized VA to obtain records of his treatment at Providence Healthcare and Hillcrest Baptist Medical Center (Hillcrest) for his nose and back conditions for the period from July 2013 in two VA Form 21-4142s (Authorization and Consent to Release Information to VA) that were received in October 2013.  As per a March 2015 statement, the Hillcrest records may also be relevant with regard to his claimed sleep apnea, sinusitis, and right hip conditions.  The record does not show that VA has made reasonable efforts to obtain these records, as required under 38 U.S.C.A. § 5103A.  Similarly, in an October 2003 VA Form 21-4142, the Veteran authorized VA to obtain records of his treatment by Drs. Foxx and Millia, and the Veteran reported in a June 2013 statement that he was treated by a Dr. Hamilton in July 2003 with regard to his reported 2003 right hip and back injury.  The Board finds that VA should make reasonable efforts to obtain these records on remand.

With regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right hip condition, the Veteran testified that he sustained an injury to his right hip when a bench that he was sitting on at a VA facility where he was domiciled collapsed beneath him.  In multiple statements, the Veteran reported that this incident occurred in 2003.  Review of the record reveals that, in September 2011, VA requested medical records, surgical records, hospital clinical records, nurses' notes, and any other documentation of patient injury from the facility for the period June 2004 to July 2004.  Thereafter, in February 2012, VA issued a formal finding that the Veteran was not domiciled as a patient at the facility from June 2004 and July 2004, and no records were found for that time period.  In light of numerous reports from the Veteran that this incident occurred in June or July of 2003, and not 2004, VA should make efforts to obtain any available records for the correct time period.

In addition, the Board notes that non-VA physician Dr. C. Guy diagnosed "possible obstructive sleep apnea" in May 2013, and an August 2013 VA sleep medicine consult report indicates that the Veteran's symptoms do not sound "like the classic symptomatology of sleep apnea" and that he should undergo a polysomnography study.  In light of these reports, the Board finds that VA should request that an examiner provide a definitive response regarding whether the Veteran actually has sleep apnea and, if found, obtain an opinion as to the etiology of that condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment by Providence Healthcare during the period from July 2013, Hillcrest Baptist Medical Center during the period from July 2013, Dr. Foxx during the period 1996-2000, Dr. Millia in 1999, and Dr. Hamilton in 2003.  In addition, associate with the claims file all records of the Veteran's recent and pertinent VA treatment.

If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Contact the VA facility where the Veteran asserts that he was injured in 2003 (referenced as "Temple Domiciliary") and request that it provide medical records, surgical records, hospital clinical records, nurses' notes, and any other documentation of patient injury from the facility for the period June 2003 to July 2003.  Any negative responses should be noted in the claims file.  

3.  After the above development has been completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected residuals of nasal fracture.  The claims folder should be made available to the examiner for review before the examination, with such review noted in the provided report.  The examiner should record the Veteran's competent account of his symptoms.

(a) First, identify current residuals of the Veteran's nasal fracture.

(b) Second, state specifically whether the residuals of the Veteran's nasal fracture include a heart condition, migraine headaches, allergic rhinitis, sinusitis, or depression.

(c) Third, discuss the functional impact of the Veteran's service-connected nasal fracture, to include the impact this disability has had on his ability to secure and maintain substantially gainful employment.

The examiner should provide a complete rationale for all conclusions reached and discuss those findings in relation to the pertinent evidence of record.  The rationale for all opinions expressed should be set forth in a legible report and all findings should be reported in detail.  

4.  Next, schedule the Veteran for an examination to determine the current nature, severity, and likely etiology of his claimed sleep disorder.  The claims folder should be made available to the examiner for review before the examination, with such review noted in the provided report.  The examiner should record the full history of the reported disability, including the Veteran's competent account of his symptoms.

(a) First, identify all sleep disorders currently present.  In doing so, provide a sleep study to determine whether the Veteran has sleep apnea.

(b) Second, provide an opinion as to whether it is at least as likely as not that a diagnosed sleep disorder was caused or aggravated by the Veteran's period of service.

(c) Third, provide an opinion as to whether it is at least as likely as not that a diagnosed sleep disorder had its onset during the Veteran's period of service, or within one year of his separation from service.

(d) Fourth, provide an opinion as to whether it is at least as likely as not that a diagnosed sleep disorder was caused or aggravated by the Veteran's service-connected residuals of nasal fracture or another disability.

In offering each of the requested opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of his symptoms during, and since, service.  The rationale for all opinions expressed should be set forth in a legible report and all findings should be reported in detail.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits requested on appeal are not granted in full, issue the Veteran a statement of the case or supplemental statement of the case.  After providing an opportunity to respond thereto, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


